PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/928,814
Filing Date: 22 Mar 2018
Appellant(s): Salcedo, Jorge



__________________
Joseph S. Heino; Erin E. Kaprelian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant argues that the cited references do not teach “determining a threshold number of allowable incidents for the PPE asset.”  In particular, Applicant argues: 

    PNG
    media_image2.png
    459
    804
    media_image2.png
    Greyscale

Initially, the examiner notes this is an obviousness rejection.  The examiner refers to Chen at [0039], as admitted by Appellant, that teaches where the system can monitor and determine the “number of times [the PPE] has been worn or [the number of times the PPE has been] used in a particular situation, and the like.” (emphasis added).  Here, as shown in Chen [0039] and admitted by Appellant in the Appeal Brief, “Upon an individual 30 donning the apparatus in an emergency situation, it may be automatically determined if the equipment 12 is actually safe for use.”  The examiner has found that the determination if the equipment is “safe for use” is the claimed “threshold number of allowable incidents” and where the claimed “incidents” are the “number of times [the PPE] has been worn or [the number of times the PPE has been] used in a particular situation, and the like.”  See Chen at [0039].”  
Applicant argues that it is unreasonable for the examiner to find that the claimed “incident” is simply the use of the PPE item, or the use in a particular situation.  The examiner 
 
    PNG
    media_image3.png
    306
    793
    media_image3.png
    Greyscale

To be clear, the examiner provides an example as shown in the prior art.  Chen and Holler both refer to some sort of PPE item as a respirator.  The respirator is determined to be “safe for use” by reviewing criteria such as the “number of times [the PPE] has been worn or [the number of times the PPE has been] used in a particular situation, and the like.” (emphasis added).  For instance, a respirator may have a lifespan of 1 use, or 10 uses, or 100 uses, or 10 uses in the particular environment of there being sensed nitrogen in the area.  After the amount of uses, or amount of uses in a particular environment (e.g. one with nitrogen present) the respirator is considered not “safe for use” and is not allowed to be worn, and likely discarded.  It is inclear how this example, as shown in the prior art cited, would not satisfy the primary argument made 
Accordingly, the examiner maintains the rejection, and finds that the claimed “incidents” can simply be a use of the PPE asset, or a usage in a particular environment.  

2.	Appellant argues that the cited references fail to teach the limitation of

    PNG
    media_image4.png
    80
    712
    media_image4.png
    Greyscale

For this limitation, the examiner refers to Knopf to show that it would have been obvious to deny access to the user and require maintenance on said PPE asset.  See Knopf at [0029], [0064], [0072]

    PNG
    media_image5.png
    238
    770
    media_image5.png
    Greyscale

See Final OA (12/28/2020), page 6.  

3.	Appellant argues the cited references fail to teach the following limitations: 

    PNG
    media_image6.png
    176
    838
    media_image6.png
    Greyscale

For these limitations, the examiner refers to Holler.  For the limitation of “logging incidents for the PPE asset, wherein an incident corresponds to an event that occurred during a previous wearing of the PPE asset,” the examiner refers to Holler at [0024-26].  Holler relates to “Methods and systems for tracking compliance of personal protection (PP) articles in working historical information relating to the article, information about the user (who used it, where it was used, under what condition it was used, etc.) maintenance or other type of processing, information about who wrote information onto the smart tag; any requirements relating to the article and its associated component, and/or their use, whether any such requirements have been satisfied, such as any certifications obtained, and any other useful information, such as change-out history, or the working environment.” (emphasis added).  For the limitation of “recording incidents for the PPE asset as they occur” the examiner refers to Holler at e.g. [0043] and [0029].  Holler at [0043] teaches “The establish condition determining application 198c is updatable to establish a new or current predetermined criteria related to actual conditions of the PPE article in the working environment, as for example, by using the sensed data acquired in the working environment,” where actual conditions of the PPE are updated on a current basis.  Further, Holler at [0029] teaches “For instance, the active smart tags may continuously or periodically transmit data to appropriate readers and/or writers, scanners, or receivers,” where the continuous transmission to readers/writers/scanners/receivers/etc. (or claimed, “recording”) of the conditions at the smart tag will inevitably send incidents that occur at the smart tags continuously (or “as they occur”).  The examiner notes that, in this situation, when something occurs continuously this satisfies the limitation of “as they occur” as continuous will be just following the occurrence of the incident, such as “The sensed information data is generally related to the usage of the PPE article being tracked as will be explained. The data, as noted, includes, without limitation, concentration levels, types of contaminants, presence or absence of contaminants, insufficient or no current to run a circuit of the PPE article, inadequate pressure for a self-contained breathing apparatus (SCBA), insufficient or no battery power, breakthrough of a chemical through a filter, or inoperable safety mechanisms. The present disclosure is not limited by these examples since 
Accordingly, the examiner respectfully disagrees with Appellant’s arguments.  The examiner maintains the rejections.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/SUE LAO/
RQAS

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.